IN THE SUPREME COURT OF THE STATE OF KANSAS


                                        No. 109,512

                           In the Matter of SUSAN L. BOWMAN,
                                       Respondent.



                    ORDER OF DISCHARGE FROM PROBATION


       On October 18, 2013, this court suspended the respondent's license to practice law
for a period of 12 months. The court ordered that the respondent undergo a reinstatement
hearing prior to consideration of reinstatement. See In re Bowman, 298 Kan. 231, 310
P.3d 1054 (2013).


       Following a reinstatement hearing, on November 24, 2015, this court granted the
respondent's petition for reinstatement and reinstated the respondent's license to practice
law, subject to a term of probation.


       On November 21, 2018, the respondent filed a motion for discharge from
probation, along with affidavits demonstrating compliance with the terms of probation.
On November 28, 2018, the Disciplinary Administrator filed a response, confirming that
the respondent fully complied with the conditions imposed upon her by the court and
offering no objection to the respondent's discharge from probation.


       This court, having reviewed the motion, the affidavits, and the response of the
Disciplinary Administrator, finds that the respondent should be discharged from
probation.




                                             1
       IT IS THEREFORE ORDERED that the respondent is discharged from probation and
from any further obligation in this matter and this proceeding is closed.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports
and that the costs herein shall be assessed to the respondent.


       Dated this 9th day of January, 2019.




                                              2